                  Case 12-80111  Doc 220BANKRUPTCY
                         UNITED STATES    Filed 05/21/19  Page 1 of 3
                                                       COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                DURHAM DIVISION

IN RE:                                             ) Bankruptcy Case Number
Efrain D. Barnet,                                  ) 12-80111
                              Debtor.              ) Chapter 13
                                                   )
                                                   )
                                                   )

                          MOTION FOR CONTEMPT& SANCTIONS
                                   11 U.S.C. § 524(a)

        NOW COMES Steven Kent Taylor, Attorney for the above-captioned Debtor, and hereby

moves the Court for an order holding BSI Financial as servicer for US Bank Trusts National

Association, as trustee of the Igloo Series III Trust, hereinafter (“Lender”) in contempt of violation(s)

of the Discharge Injunction pursuant to 11 U.S.C. §524(a), and for sanctions; and, in further support

thereof submits unto the Court the following:

        1.      On January 24th, 2012, the Debtors filed a Voluntary Petition for relief under Title 11,

Chapter 7 of the United States Code. Richard M. Huston II was duly appointed Chapter 13 Trustee.

        2.      Lender was the secured holder of a 1st priority lien on real property of the Debtor

located at 7145 Heather Ridge Dr., Jonesboro, GA.

        3.      Lender entered into a Modification agreement with Debtor, such agreement being

approved by and order of the court on January 22nd, 2013.



        4.      Lender was paid through the Chapter 13 conduit payment program pursuant to this

order from January 22nd, 2013 to the end of payments to the Chapter 13 Trustee as expected pursuant

to the plan.


        5.      Lender acknowledged receipt of their interest in the debt of the Debtor through the

transfer of claim entered on September 21st, 2017.


        6.      Notice of cure payment was filed by the Trustee on October 16th, 2017 and was
                 Case
responded to by the     12-80111
                    prior Lender thatDoc  220 Filed
                                     all arrearages    05/21/19
                                                    were paid in fullPage  2 of
                                                                      and the   3 was current.
                                                                              debt

       7.      A Notice of Mortgage payment change was entered by the Lender on December 11th,

2017. Said Mortgage payment change reflected a change in escrows but did not acknowledge a

principal, interest and term change as changed by the modification order described above.

       8.      Trustee through letter issued on December 4th ,2017 instructed Debtor to begin

making payments of $654 per month to lender pursuant to the modification agreement.

       9.      Debtor has continued to make payment according to said direction with varying

degrees of acceptance by Lender.

       10.     Lender has caused notifications to the credit bureaus to be entered against Debtor

despite Lender’s knowledge of Debtor’s discharge pursuant to section 11 usc 504.

       11.     As a result of Lender’s actions or inactions, the Debtors are entitled compensatory

damages, if any, in an amount to be determined by the Court.

       12.     The Debtors are entitled to punitive damages in an appropriate amount to be

determined by the Court. The undersigned counsel requests that such sanctions include reasonable

attorney's fees, and related expenses, incurred in dealing with this matter.
            Case
WHEREFORE, the   12-80111
               Debtors         Docrequest
                       respectfully 220 that
                                          Filedthis
                                                 05/21/19
                                                    Court:          Page 3 of 3

       1.     Hold Lender in contempt for violation of 11 USC 504 Discharge Order.

       2.     Award to the Debtors sanctions, including actual, nominal and punitive damages

pursuant to 11 U.S.C. § 504.

       3.     That such sanctions include an award of reasonable attorney's fees and related

expenses;

       4.     That the cost of this matter by taxed to Lender;

       5.     Accept this verified motion as an affidavit in support of the relief requested; and

       6.     For any further relief that the Court deems appropriate.



Respectfully submitted on this, the 9th Day of December 2014.


                                             __/s/Steven Kent Taylor_
                                             STEVEN KENT TAYLOR
                                             Attorney for Debtors
                                             N.C. State Bar #32333
                                             Taylor Law Office, P.C.
                                             Telephone: 336-376-7060
                                             Fax: 866-628-1704
                                             Email: Steven@TaylorLawNC.com
